Citation Nr: 1544459	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-44 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 1997, for the award of service connection for postoperative scar, right inguinal hernia repair.

2.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder, with posttraumatic stress disorder.

3.  Entitlement to a compensable initial evaluation for postoperative right inguinal hernia repair.

4.  Entitlement to a compensable initial evaluation for postoperative scar, right inguinal hernia repair, prior to July 12, 2004.

5.  Entitlement to an evaluation in excess of 10 percent for postoperative scar, right inguinal hernia repair, since July 12, 2004.

6.  Entitlement to service connection for a cervical spine disability. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, February 2010, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board's decision below addresses the Veteran's claim for an effective date prior to September 3, 1997, for the award of service connection for postoperative scar, right inguinal hernia repair.  The remaining issues are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  On September 3, 1997, more than one year following his discharge from the service, the Veteran filed his original claim seeking entitlement to service connection for right inguinal hernia; no communication or medical record prior to September 3, 1997, may be interpreted as a formal or informal claim of entitlement to service connection for right inguinal hernia.

2.  In a February 2010 rating decision, the RO granted service connection for postoperative scar, right inguinal hernia repair, effective September 3, 1997.


CONCLUSION OF LAW

An effective date prior to September 3, 1997, for the grant of service connection for postoperative scar, right inguinal hernia repair, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for postoperative scar, right inguinal hernia repair, following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II. Merits of the Claim

The Veteran served on active duty from February 1987 to November 1993.  On September 3, 1997, more than one year following his discharge from the service, the Veteran filed his original claim seeking entitlement to service connection for right inguinal hernia.  In a February 2010 rating decision, the RO granted entitlement to service connection for postoperative scar, right inguinal hernia repair, effective September 3, 1997.  

The Veteran seeks entitlement to an effective date prior to September 3, 1997, for the award of entitlement to service connection for postoperative scar, right inguinal hernia repair.  At his hearing before the Board in August 2014, the Veteran argued that the correct effective date should be August 29, 1997, when he sought treatment for this disorder at the VA Medical Center in Bay Pines.

A review of the Veteran's post service treatment records reflect that he sought treatment for a one day history of right groin burning and swelling on August 31, 1997.  The report concluded with a diagnosis of a right inguinal hernia, and the Veteran was referred to the surgical clinic.  A subsequent operative report, dated October 9, 1997, noted that the Veteran underwent a right inguinal hernia repair with mesh.

The Veteran separated from active service in November 1993.  It is not in dispute that he did not submit a claim of entitlement to service connection for right inguinal hernia within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for postoperative scar, right inguinal hernia repair, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Veteran is shown to have filed his original claim seeking entitlement to service connection for right inguinal hernia on September 3, 1997.  There is no communication or medical record in the evidence of record prior to September 3, 1997, that may be interpreted as a formal or informal claim of entitlement to service connection for right inguinal hernia.  38 C.F.R. § 3.155.  Thus, the RO assigned the earliest possible effective date for service connection for the postoperative scar, right inguinal hernia repair.  


ORDER

An effective date prior to September 3, 1997, for the award of service connection for postoperative scar, right inguinal hernia repair, is denied.


REMAND

The Veteran is seeking service connection for a cervical spine disorder.  He is also seeking increased evaluations for his service-connected adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Service Connection for Cervical Spine Disorder

A review of the Veteran's service treatment records revealed that he injured his back in a motor vehicle accident in September 1991.  An inservice treatment report, dated September 10, 1991, noted the Veteran's complaints of neck, thoracic and lumbar spine pain following a motor vehicle accident one week earlier.

In May 2014, a VA examination for neck disabilities was conducted.  Following a review of the record and examination of the Veteran, the examiner recorded diagnoses of intervertebral disc syndrome and degenerative disc disease of the cervical spine.  The examiner then opined that this disorder was "less likely than not" related to the Veteran's military service.  In support of this opinion, the VA examiner erroneously noted that the Veteran's service treatment records were silent for any neck problems.  

At his August 2014 hearing before the Board, the Veteran testified that the VA examiner who conducted the May 2014 VA examination was biased against him.  He also reported that the VA examiner's opinion was based upon an inadequate review of his records.

Under these circumstances, the RO must obtain the Veteran's updated treatment records, and provide a new VA examination to determine whether any cervical spine disorder present during the period of the claim is related to his military service, to include the motor vehicle accident in service.

B.  Increased Rating Claims

At his August 2014 hearing before the Board, the Veteran testified that his service-connected adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair had worsened over time.  As it has been more than five years since an examination of these disorders has been conducted, the Board finds the current medical evidence inadequate to evaluate these disabilities.  Accordingly, the RO, with the assistance of the Veteran, must obtain any available updated treatment records and afford the Veteran a new examination addressing the current manifestations of and impairment due to these service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any ongoing treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent medical records from the VA Medical Center in Bay Pines since June 2012.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran should be scheduled for a VA examination by a physician, other than the VA examiner that conducted the examination in May 2014, with sufficient expertise to determine whether any currently or previously diagnosed cervical spine disorders present during the period of the appeal, including intervertebral disc syndrome and degenerative disc disease of the cervical spine.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify each cervical spine disability present during the period of the appeal, including intervertebral disc syndrome and degenerative disc disease of the cervical spine.  

Which respect to each such disability identified, the examiner must state an opinion as to whether the cervical disorder is related to the Veteran's active duty service.  If the examiner finds that the disorder is not related to the Veteran's active duty service, an opinion must be provided as to whether the cervical spine disorder was caused or permanently worsened by any of his service-connected disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair.  The evidence of record, in the form of electronic records, must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair, must be reported in detail.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


